Citation Nr: 0839791	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for lumbar spondylosis 
with compression fracture of T11-T12, post-operative.  

3.  Entitlement to service connection for residuals of a 
chest contusion, claimed as chest pain and breathing 
problems.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a left elbow 
condition.

6.  Entitlement to service connection for residuals of a left 
hand injury.

7.  Entitlement to service connection for a right knee 
condition. 

8.  Entitlement to service connection for otitis externa.

9.  Entitlement to service connection for a genitourinary 
condition.

10.  Entitlement to service connection for a rash, claimed as 
a skin condition of the groin area.

11.  Entitlement to service connection for conjunctivitis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for coronary artery 
disease, status post- myocardial infarction, postoperative, 
claimed as heart attack with stents.  

14.  Entitlement to service connection for chronic 
obstructive pulmonary disease. 

15.  Entitlement to service connection for residuals of a 
blood clot, post-operative.

16.  Entitlement to service connection for bilateral hearing 
loss.

 17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for a gall bladder 
condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to January 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not causally relate a current 
headache disorder to active service, nor is there a showing 
of continuity of headache symptomatology.

2.  Lumbar spondylosis with compression fracture of T11-T12 
was not affirmatively shown to have had its onset during 
service; osteoarthritic changes of the lumbar spine were not 
manifested to a compensable degree within one year from the 
date of separation from service; the competent evidence does 
not causally relate a current lumbar disorder to active 
service, nor is there a showing of continuity of low back 
symptomatology.

3.  The competent evidence does not causally relate any 
residuals of a chest contusion to active service, nor is 
there a showing of continuity of symptomatology referable to 
the chest.

4.  The competent evidence does not causally relate any right 
shoulder disorder to active service, nor is there a showing 
of continuity of right shoulder symptomatology.

5.  The competent evidence does not causally relate any left 
elbow disorder to active service, nor is there a showing of 
continuity of left elbow symptomatology.

6.  The competent evidence does not causally relate any 
residuals of a left hand injury to active service, nor is 
there a showing of continuity of left hand symptomatology.

7.  The competent evidence does not causally relate any right 
knee disorder to active service, nor is there a showing of 
continuity of right knee symptomatology.

8.  The competent evidence does not causally relate any 
otitis externa to active service, nor is there a showing of 
continuity of ear symptomatology.

9.  The competent evidence does not causally relate any 
genitourinary disorder to active service, nor is there a 
showing of continuity of symptomatology.

10.  The competent evidence does not causally relate any skin 
disorder to active service, nor is there a showing of 
continuity of symptomatology.

11.  The competent evidence does not causally relate any 
conjunctivitis to active service, nor is there a showing of 
continuity of symptomatology.

12.  The competent evidence does not causally relate 
hypertension to active service, nor is there a showing of 
continuity of symptomatology.  Hypertension was not manifest 
to a compensable degree within one year of separation from 
service.

13.  The competent evidence does not causally relate a heart 
disorder to active service, nor is there a showing of 
continuity of symptomatology.  Cardiovascular disease was not 
manifested to a compensable degree within one year from the 
date of separation from service.

14.  The competent evidence does not causally relate COPD to 
active service, nor is there a showing of continuity of 
pulmonary symptomatology.  

15.  The competent evidence does not demonstrate any current 
residuals of a blood clot.

16.  The competent evidence does not objectively demonstrate 
current bilateral hearing loss.

17.  The competent evidence does not objectively demonstrate 
current tinnitus.

18.  The competent evidence does not objectively demonstrate 
a current gall bladder disorder. 


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  Lumbar spondylosis with compression fracture of T11-T12, 
post-operative, was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Residuals of a chest contusion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

6.  Residuals of a left hand injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

7.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

8.  Otitis externa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

9.  A genitourinary condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

10.  A skin disorder of the groin area was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

11.  Conjunctivitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

12.  Hypertension was not incurred in or aggravated by 
service may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

13.  Coronary artery disease status post- myocardial 
infarction, postoperative, is not due to a disease or injury 
that was incurred in or aggravated by service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b)  (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

14.  Residuals of a blood clot, post-operative, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

15.  Chronic obstructive pulmonary disease was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

16.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

17.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).

18.  A gall bladder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005, March 2006, April 2006 and April 
2007.  The veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  The veteran 
was also notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the statement of the case, dated in August 
2007, and the supplemental statement of the case, dated in 
October 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service medical records, Social Security Administration 
records, and VA and private medical records identified by the 
veteran.  The veteran has not identified any other pertinent 
evidence for the RO to obtain on his behalf.

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for lumbar spondylosis with 
compression fracture of T11-T12, chronic obstructive 
pulmonary disease, hypertension, residuals of a blood clot, 
coronary artery disease, genitourinary condition, 
conjunctivitis, residuals of a chest contusion, headaches, 
residuals of a left hand injury, a rash, or a gall bladder 
condition.  However, further development in this respect is 
not required in the absence of evidence of diagnoses in 
service, or persistent or recurrent symptoms, or currently 
diagnosed disabilities, or evidence of record that 
etiologically links the claimed disabilities to service.  
Under these circumstances, a medical examination or medical 
opinion is not required for the claims under 38 C.F.R. § 
3.159(c)(4).

With respect to the claims of service connection for 
residuals of a right shoulder injury, a left elbow injury, a 
right knee condition, otitis externa, bilateral hearing loss 
or tinnitus, VA attempted to afford the veteran VA 
compensation examinations in an effort to substantiate the 
claims.  The record indicates that the veteran failed to show 
for the ear disease and audio VA examinations in April 2007.  
Additionally, although he presented for a VA joints 
examination in April 2007, the veteran denied suffering from 
residuals of a right shoulder injury, a left elbow injury, or 
a right knee condition, accordingly an examination was not 
performed nor diagnoses obtained.  Accordingly the Board's 
decision on these claims is based on the evidence of record.  
38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.



Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, to 
include; arthritis, organic disease of the nervous system to 
include hearing loss, and cardiovascular-renal disease 
including hypertension, become manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Headaches

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111.

In this case, the veteran's August 1960 enlistment 
examination did not reveal any abnormalities.  As no defects 
were noted upon entry, the presumption of soundness applies.  
Moreover, there is no clear and unmistakable evidence to show 
that a chronic headache disorder preexisted active service.  
In this regard, it is acknowledged that the veteran reported 
a history of frequent or severe headaches in his report of 
medical history dated in August 1960.  However, this reported 
history alone does not demonstrate a preexisting condition.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, 
no other evidence of record demonstrates a preexisting 
chronic headache disorder.  Accordingly, the presumption of 
soundness remains intact.  As such, the appropriate question 
for consideration is whether a chronic headache disorder was 
incurred in, rather than aggravated by, active service.  

Again, no headache disorder was objectively demonstrated at 
the veteran's August 1960 enlistment examination.  The 
service treatment records do, however, reveal in-service 
treatment for headaches in July 1963, August 1963 and January 
1964.  The remainder of the service medical records, to 
include the January 1965 separation examination, do not 
contain complaints, treatment, or diagnoses pertaining to 
headaches.  

Following separation from active service, an April 1991 VA 
examination did not note any headache complaints and no 
diagnosis of headaches was rendered at that time.  

Headaches were noted in a November 1987 VA medical record.  
Specifically, this record contained complaints of chronic 
tension headaches for many years, easily treated with over-
the-counter medication, along with a diagnosis of headaches.  
In 1989, a VA neurologist associated the veteran's complaints 
of headaches to compression fractures of the spine sustained 
when the veteran was adjusting a load on his tractor-trailer 
rig.  A private medical record in February 2000, recorded 
complaints of headaches.  A CT scan was negative for evidence 
of intracranial hemorrhage.  

Based on the facts set forth above, the first post-service 
documentation of headaches occurred over 20 years following 
the veteran's discharge.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, there is no explicit contention of continuing 
symptoms dating back to active service.  Moreover, to the 
extent that his statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for several years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Furthermore, no competent evidence causally relates the 
veteran's headaches to active service.  The veteran himself 
believes that his current headache disorder is causally 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Lumbar Spondylosis with Compression Fracture of T11-T12

The service medical records show that in March 1964, the 
veteran was treated for back pain associated with being 
kicked in the upper lumbar region.  The clinician noted a 
point of tenderness at T12, with no radicular pain, gibbus or 
thoracic deformity.  X-rays of the lower dorsal vertebrae 
were negative for fracture of the thoracic spine, but a 
questionable deformity of T12 was noted.  In May 1964, a 
clinician noted that the veteran had bruised nerves in his 
back and shoulders as due to a motorcycle accident 3 weeks 
prior.  The veteran was treated with rest, and over the 
course of four days he improved rapidly until he was 
asymptomatic and discharged to duty.  At his January 1965 
separation examination, the veteran's back was clinically 
evaluated as normal.  

Although back pain was noted during service, the service 
medical records lack the combination of manifestations 
sufficient to identify any lumbar or thoracic spine 
abnormality/disorder and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, the veteran reported L4-5 disc surgery in 1981 
after he slipped and fell.  He also indicated that he 
fractured T-11 and T-12 while lifting in May 1989.  
A private medical report in October 1989, recorded complaints 
of severe back pain.  The veteran reported hurting his back 
when he rearranged a load on his tractor-trailer rig.  The 
diagnosis was acute low back strain with compression fracture 
at T10 and T11.  July 1990 X-rays of the lumbar spine 
revealed osteoarthritic changes and changes due to 
spondylosis.  An MRI in December 2001, showed degenerative 
disc disease of T11-T12; L2-L3; and L4-L5.  Private medical 
records in 2002, continued to show complaints of low back 
pain.  An impression of L4-5 lateral recess stenosis with L5 
radiculopathy, was recoded in June 2002.  In July 2002, the 
veteran underwent a left L4-5 laminotomy, foraminotomy, and 
mesial facetomy, for lumbar stenosis.  The diagnosis was left 
L4-5lateral recess stenosis.  

The period without documented back complaints from 1965 to 
1981 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); See Maxson, supra.  
Indeed, this absence of documented treatment is found to be 
more probative than the veteran's current recollection of 
symptomatology dating back to the distant past.  Thus, 
continuity has not been established, either by the treatment 
records or the veteran's own statements.  Moreover, no 
competent evidence of record causally relates the current 
back disorder to active service.

The veteran himself believes that his current lumbar 
spondylosis with compression fracture of T11-T12, post-
operative, is related to service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Additionally, there is no showing of lumbar arthritis within 
the one-year period following separation from service to 
enable a grant of service connection on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Residuals of a Chest Contusion

The service medical records show that following a May 1964 
motorcycle accident, the veteran complained of chest pain 
with deep breathing.  The veteran was treated with rest, and 
it was noted that over the course of four days he improved 
rapidly, became asymptomatic and was discharged to duty.  The 
diagnosis was chest contusion.  The service medical records, 
to include the January 1965 separation examination report, 
are otherwise negative for a complaint, finding, or history 
of residuals of a chest contusion.

While the service medical records documented a chest 
contusion as due to the May 1964 motorcycle accident, the 
clinicians noted that the condition resolved, and the service 
medical records lack the combination of manifestations 
sufficient to identify any residuals of a chest contusion and 
sufficient observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, a November 1987 VA medical record contained 
complaints of chest pain of unclear etiology, noncardiac in 
origin.  Subsequent private clinical notes recorded 
complaints of chest pain attributed to unstable angina 
pectoris.  In a private record dated in April 2005, the 
veteran complained of chest pain of unknown etiology, 
possibly musculoskeletal in origin.  

In the present case, the period without documented complaints 
pertaining to a chest condition from 1965 to 1987 is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); See Maxson, supra.  Indeed, this absence 
of documented treatment is found to be more probative than 
the veteran's current recollection of symptomatology dating 
back to the distant past.  Thus, continuity has not been 
established, either by the treatment records or the veteran's 
own statements.  Moreover, no competent evidence of record 
causally relates any current chest disorder to active 
service.

The veteran himself believes that his residuals of a chest 
contusion are related to service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Right Shoulder

In the present case, there is no medical evidence of a 
current disability to the right shoulder.  Indeed, upon VA 
joints examination in April 2007, and in a subsequent 
statement, the veteran denied that he had any problems with 
his right shoulder and no diagnosis was recorded.  In the 
absence of proof of any present disability, there is no valid 
claim of service connection for a left elbow condition.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the evidence of record could be favorably construed 
such as to enable a finding of current right shoulder 
disability, there is still no support for a grant of service 
connection, for the reasons discussed below.

The service medical records show a diagnosis and treatment 
for contusion of the right chest and scapula after a 
motorcycle accident in May 1964.  At the time, a clinician 
noted that the veteran had bruised nerves in his back and 
shoulders as due to a motorcycle accident 3 weeks prior.  The 
veteran was treated with rest, and over the course of four 
days improved rapidly until he was asymptomatic and 
discharged to duty.  The service medical records, to include 
the January 1965 separation examination report, are otherwise 
negative for a complaint, finding, or history of a right 
shoulder condition, and the veteran's right shoulder was 
clinically evaluated as normal.  

Thus, while right shoulder pain and treatment were noted 
during service in relation to the May 1964 accident, the 
condition was noted as resolved, and thus the service medical 
records lack the combination of manifestations sufficient to 
identify any right shoulder abnormality/disorder and 
sufficient observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, in August 1989, the veteran complained of pain 
between the shoulders as related to a May 1989 back injury.  

The period without documented right shoulder complaints from 
1965 to 1989 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); See Maxson, supra.  
Indeed, this absence of documented treatment is found to be 
more probative than the veteran's current recollection of 
symptomatology dating back to the distant past.  Thus, 
continuity has not been established, either by the treatment 
records or the veteran's own statements.  Moreover, no 
competent evidence of record causally relates any current 
right shoulder disorder to active service.

The veteran himself believes that a right shoulder disorder 
is related to service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Left Elbow

In the present case, there is no medical evidence of a 
current disability to the left elbow.  Indeed, upon VA joints 
examination in April 2007, and in a subsequent statement, the 
veteran denied that he had any problems with his left elbow 
and no diagnosis was recorded.  In the absence of proof of 
any present disability, there is no valid claim of service 
connection for a left elbow condition.  Brammer, 3 Vet. App. 
at 225.

Even if the evidence of record could be favorably construed 
such as to enable a finding of current left elbow disability, 
there is still no support for a grant of service connection, 
for the reasons discussed below.

The service medical reports recorded treatment for bruising 
of the left elbow in March, April, May, June, and September 
1963.  X-rays failed to show a fracture of the elbow.  The 
veteran was diagnosed with contusion of the left elbow.  On 
separation from service in January 1965, the veteran's left 
elbow was clinically evaluated as normal.  

Consequently, although pain and treatment for bruising of the 
left elbow was noted during service, the service medical 
records lack the combination of manifestations sufficient to 
identify any left elbow abnormality/disorder and sufficient 
observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, on VA examination in April 1991, the veteran 
complained of pain in his left elbow.  He stated that he 
experienced pain since he had injured his left elbow in March 
1991.  The veteran was medically treated for the condition.  
X-rays revealed olecranon spur, and were otherwise negative.  
The veteran was diagnosed with left olecranon spur with 
resolving olecranon bursitis, moderately symptomatic.  
Private clinical notes in September 2002, show treatment for 
an abscess of the left elbow.  

The period without documented left elbow complaints from 1965 
to 1991 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); See Maxson, supra.  
Indeed, this absence of documented treatment is found to be 
more probative than the veteran's current recollection of 
symptomatology dating back to the distant past.  Thus, 
continuity has not been established, either by the treatment 
records or the veteran's own statements.  Moreover, no 
competent evidence of record causally relates any current 
left elbow disorder to active service.

The veteran himself believes that a left elbow disorder is 
related to service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Left Hand Injury

The veteran's service medical records show that in April 
1964, the veteran bruised the knuckles on his left hand.  X-
rays of the left hand did not reveal a fracture.  The service 
medical records, to include the January 1965 separation 
examination report, are otherwise negative for a complaint, 
finding, or history of residuals of a left hand injury.  

While treatment for bruised knuckles of the left hand was 
noted during service, the service medical records lack the 
combination of manifestations sufficient to identify any 
right shoulder abnormality/disorder and sufficient 
observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity 
in service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, a private medical report dated in July 1999 
recorded treatment for a left hand injury incurred when a 
pile of rocks fell on the veteran's arm and forearm.  July 
1999 X-rays revealed degenerative changes about the DIP 
joints, with no evidence of fracture.  

The period without documented complaints pertaining to a left 
hand disability from 1965 to 1999 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
See Maxson, supra.  Indeed, this absence of documented 
treatment is found to be more probative than the veteran's 
current recollection of symptomatology dating back to the 
distant past.  Thus, continuity has not been established, 
either by the treatment records or the veteran's own 
statements.  Moreover, no competent evidence of record 
causally relates any current left hand disorder to active 
service.

The veteran himself believes that his left hand disorder is 
related to service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Right Knee Disorder

In the present case, there is no medical evidence of a 
current disability to the right knee.  Indeed, upon VA joints 
examination in April 2007, and in a subsequent statement, the 
veteran denied that he had any problems with his right knee 
and no diagnosis was recorded.  In the absence of proof of 
any present disability, there is no valid claim of service 
connection for a right knee condition.  Brammer, 3 Vet. App. 
at 225.

Even if the evidence of record could be favorably construed 
such as to enable a finding of current right knee disability, 
there is still no support for a grant of service connection, 
for the reasons discussed below.

The service medical records show that the veteran complained 
of swelling and pain following a right knee injury in June 
1964.  In October 1964, the veteran again injured his knee 
while running in the obstacle course.  The diagnosis was a 
strained medial collateral ligament.  The service medical 
records, to include the January 1965 separation examination 
report, are otherwise negative for a complaint, finding, or 
history of a right knee condition, and the veteran's right 
knee was clinically evaluated as normal. 

While swelling, pain and treatment for injures to the 
veteran's right knee were noted during service, the service 
medical records lack the combination of manifestations 
sufficient to identify any right knee abnormality/disorder 
and sufficient observation to establish chronicity in service 
as distinguished from merely isolated findings.  As 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).

After service, on VA examination in April 1991, the veteran 
complained of pain in his right knee, along with swelling and 
effusion, as due to falling and injuring his right knee in 
March 1991.  X-rays revealed suprapatellar effusion.  The 
examiner noted a probable meniscus tear, moderately 
symptomatic.  

The period without documented right knee complaints from 1965 
to 1991, is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); See Maxson, supra.  
Indeed, this absence of documented treatment is found to be 
more probative than the veteran's current recollection of 
symptomatology dating back to the distant past.  Thus, 
continuity has not been established, either by the treatment 
records or the veteran's own statements.  Moreover, no 
competent evidence of record causally relates any current 
right knee disorder to active service.

The veteran himself believes that a right knee disorder is 
related to service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).



Otitis Externa

In the present case, there is no medical evidence of 
treatment referable to the ears in over 20 years.  Thus, 
there is no demonstration of current disability.  As such, 
there is no valid claim.  Brammer, 3 Vet. App. at 225.

Even if the evidence of record could be favorably construed 
such as to enable a finding of current ear disability, there 
is still no support for a grant of service connection, for 
the reasons discussed below.

The service medical records show that in July 1964, the 
veteran was hospitalized for otitis externa, otitis media and 
otomycosis.  The service medical records, to include the 
January 1965 separation examination report, are otherwise 
negative for a complaint, finding, or history of an ear 
problem.

Although treatment for otitis externa was noted during 
service the condition appears to have resolved with 
treatment, and the service medical records lack the 
combination of manifestations sufficient to identify any ear 
abnormality/disorder and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, a November 1987 VA ENT examination indicated 
that the veteran likely suffered from mild otitis externa, 
that had been medically treated for 5 days.  A June 2001 
private clinical note contained complaints of right ear pain 
after snoring.  

The period without documented complaints or treatment for 
otitis externa from 1965 to 1987 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
See Maxson, supra.  Indeed, this absence of documented 
treatment is found to be more probative than the veteran's 
current recollection of symptomatology dating back to the 
distant past.  Thus, continuity has not been established, 
either by the treatment records or the veteran's own 
statements.  Moreover, no competent evidence of record 
causally relates any current ear disorder to active service.

The veteran himself believes that an ear disorder is related 
to service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Genitourinary Condition, Rash and Conjunctivitis

The service medical reports recorded treatment for enuresis 
in November 1960, conjunctivitis in April 1963, and treatment 
for a rash in September 1964.  The remainder of the service 
medical records, to include the January 1965 separation 
examination report, are otherwise negative for a complaint, 
finding, or history of a genitourinary condition, a rash, or 
conjunctivitis, and on separation from active duty the 
veteran's eyes and skin were clinically evaluated as normal.  

Although treatment for enuresis, a rash and conjunctivitis 
were noted during service, these incidents appear to have 
resolved with treatment, thus the service medical records 
lack the combination of manifestations sufficient to identify 
any genitourinary, rash or conjunctivitis 
abnormality/disorder and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claims.  38 C.F.R. § 3.303(b).

After service, medical records dated in 2005 show treatment 
for skin break outs.  Subsequent records dated in 2006 
contained diagnoses of chronic renal insufficiency due to 
hypertensive neuropathy, an impression of seasonal 
conjunctivitis, and a diagnosis of irritated seborrheic 
keratoses.  

The period without documented complaints pertaining to a 
genitourinary disability, a skin condition or conjunctivitis, 
is persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); See Maxson, supra.  Indeed, this 
absence of documented treatment is found to be more probative 
than the veteran's current recollection of symptomatology 
dating back to the distant past.  Thus, continuity has not 
been established, either by the treatment records or the 
veteran's own statements.  Moreover, no competent evidence of 
record causally relates any current genitourinary, skin or 
eye disorder to active service.

The veteran himself believes that genitourinary, skin, and 
eye disorders are related to service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The veteran is claiming entitlement to service connection for 
hypertension.  
As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

The service medical records show that the veteran had blood 
pressure readings as high as 130/70 in August 1960.  On 
separation form service, his blood pressure tested at 122/74.  
The service medical records do not document hypertension by 
complaint, finding, or history, and blood pressure readings 
were shown to be normal on all general physical examinations.

Accordingly, on the basis of the service medical records, 
hypertension was not affirmatively shown to have been 
present.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  Although the veteran is competent to 
describe elevated blood pressure readings because it does not 
necessarily follow that there is a relationship between the 
current hypertension and the isolated elevated blood pressure 
readings during service, medical evidence is required to 
demonstrate such a relationship.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

A December 1989 clinical treatment report recorded a 
diagnosis of hypertension.  On VA examination in April 1991, 
the veteran reported a history of hypertension since 1987.  
Blood pressure readings were 152/86, and 156/90.  There is no 
medical evidence of hypertension within the initial post-
service year to a compensable degree to warrant service 
connection for hypertension as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d), 
there is no competent evidence that associates or links the 
currently diagnosed hypertension to service.  

To the extent that the veteran relates his hypertension to 
service, the veteran's statements are not competent evidence 
on the question of medical causation, that is, whether the 
current hypertension is related to isolated elevated blood 
pressure readings during service.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
which is not capable of lay observation,  and for the reasons 
expressed, there is no competent evidence favorable to the 
claim of service connection for hypertension, initially 
diagnosed more than one year after service, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Coronary Artery Disease

The service medical records contain no complaint, finding, or 
history of a heart condition.  Neither coronary artery 
disease nor a heart disability was affirmatively shown to be 
present in service, and as neither condition was noted in 
service, service connection on the basis of continuity of 
symptomatology does not apply.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), (b).

After service, private treatment records dated in 2005 
recorded a diagnosis of coronary artery disease, with a 
history of myocardial infarction and stent placement.  In 
March 2005 the veteran was hospitalized for chest pain due to 
unstable angina.   The clinician noted that the veteran had 
known atherosclerotic heart disease, status post-percutaneous 
transluminal coronary angioplasty 2.5 years prior.  He 
underwent left heart catherization with left ventricular 
cineanguiography and coronary arteriography.  

The period without documented complaints pertaining to a 
heart condition or coronary artery disease is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); See Maxson, supra.  Indeed, this absence of 
documented treatment is found to be more probative than the 
veteran's current recollection of symptomatology dating back 
to the distant past.  Thus, continuity has not been 
established, either by the treatment records or the veteran's 
own statements.  Moreover, no competent evidence of record 
causally relates any current heart disorder to active 
service.

The veteran himself believes that his heart disorder is 
related to service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Additionally, a heart disorder was first documented well 
beyond the one-year presumptive period after separation from 
service for manifestation for heart disease as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the above reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b).

Chronic Obstructive Pulmonary Disease (COPD)

The service medical records show that in May 1964 the veteran 
was seen for difficulty breathing as a result of a motorcycle 
accident.  The service medical records, to include the 
January 1965 separation examination, contain no complaint, 
finding, or history of a pulmonary abnormality.  

After service, a diagnosis of COPD was noted in a September 
2000 medical report.  Subsequent records beginning in 2005 
recorded mild emphysematous changes.  The absence of 
documented complaints indicative of COPD from 1965 to 2000 
weighs against the claim that COPD, first documented in 2000, 
is related to service.   See Maxson, supra.  Indeed, this 
absence of documented treatment is found to be more probative 
than the veteran's current recollection of symptomatology 
dating back to the distant past.  Thus, continuity has not 
been established, either by the treatment records or the 
veteran's own statements.  Moreover, no competent evidence of 
record causally relates any current heart disorder to active 
service.

The veteran himself believes that his COPD is related to 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).



Blood Clot

The service medical records contain no complaint, finding, or 
history of a blood clot or residuals thereof.  On the basis 
of the service medical records, a condition associated with a 
blood clot was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

After service, on VA examination in April 1991, the veteran 
reported that he developed a blood clot after he was kicked 
by a cow in the right groin in 1974.  The blood clot had to 
be surgically removed.  However, neither the April 1991 VA 
examination report nor ant other post-service treatment 
records demonstrate any residuals of a blood clot.  Thus, 
there is no showing on current disability.  As such, the 
claim must fail.  Brammer, 3 Vet. App. at 225.

As there is no favorable evidence of residuals of a blood 
clot, post-operative, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).
  
Bilateral Hearing Loss, Tinnitus and a Gall Bladder Disorder

The service medical records show findings consistent with 
normal hearing, tested at 15/15.  Such records, to include 
the January 1965 separation examination report, contain no 
complaint, finding, or history of bilateral hearing loss, 
tinnitus, or a gall bladder disorder.  On the basis of the 
service medical records, bilateral hearing loss, tinnitus or 
a gall bladders disorder was not affirmatively shown to be 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Although the veteran claims service connection for bilateral 
hearing loss, tinnitus, and a gall bladder condition, post-
service discharge there is no evidence of bilateral hearing 
loss, tinnitus, or a gall bladder condition.  In the absence 
of proof of any present disability, there is no valid claim 
of service connection for bilateral hearing loss, tinnitus, 
or a gall bladder disorder.  Brammer, 3 Vet. App. at 225.

As there is no favorable evidence of bilateral hearing loss, 
tinnitus, or a gall bladder condition, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches is denied.

Service connection for lumbar spondylosis with compression 
fracture of T11-T12, post-operative, is denied.  

Service connection for residuals of chest contusion, claimed 
as chest pain and breathing problems, is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for residuals of a left hand injury is 
denied.

Service connection for a right knee disorder is denied. 

Service connection for otitis externa is denied.

Service connection for a genitourinary disorder is denied.

Service connection for a rash, claimed as a skin disorder of 
the groin area, is denied.

Service connection for conjunctivitis is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease, status post- 
myocardial infarction, postoperative, claimed as heart attack 
with stents, is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied. 

Service connection for residuals of a blood clot, post-
operative, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a gall bladder disorder is denied. 



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


